Opinion issued March 8, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00979-CR
———————————
RACQUEL
LOUREE CALDWELL, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the County Criminal Court at Law No. 3 
Harris County, Texas

Trial Court Cause No. 1669795

 
MEMORANDUM
OPINION
Appellant,
Racquel Louree Caldwell, was convicted by a jury of the Class B misdemeanor
offense of interfering with the duties of a public servant.  See
Tex. Penal Code Ann. § 38.15
(West 2011).  The trial court assessed a
sentence of 180 days in the county jail and a $400 fine and suspended the
imposition of the sentence for one year. 
Appellant’s retained trial counsel was permitted to withdraw from the
case, and appellant timely filed her pro
se notice of appeal.
Because
there is no indication in the record whether appellant is now indigent, whether
appellant has retained appellate counsel, or whether appellant wishes to
proceed pro se on appeal, this Court
abated the appeal and ordered the case remanded to the trial court for a
hearing to determine the status of appellant’s representation on appeal.
The
trial court set a hearing on our order of abatement for December 14, 2011.  The reporter’s record of those proceedings
has been filed in this Court.
The
record reflects that, although notice of the hearing was sent to appellant by
certified mail at her last known address on December 1, 2011, she did not
appear at the hearing.  As a result, the
trial court found that “she does not wish to pursue her appeal.”
Appellant
has not filed a written motion to dismiss the appeal.  See
Tex. R. App. P. 42.2(a).  However, based upon the trial court’s finding
that appellant does not want to continue her appeal, we conclude that good
cause exists to suspend the operation of Rule 42.2(a) in this case.  See
Tex. R. App. P. 2.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).  We dismiss
any pending motions as moot.
PER CURIAM
Panel consists of Justices Jennings, Massengale, and
Huddle.
Do not publish. 
 Tex. R. App. P. 47.2(b).